UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-30739 INSMED INCORPORATED (Exact name of registrant as specified in its charter) Virginia 54-1972729 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 11 Deer Park Drive, Suite 117 Monmouth Junction, NJ (Address of principal executive offices) (Zip Code) (732) 438-9434 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ü]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting Company (See the definitions of “large accelerated filer,” “accelerated filer,” and “small reporting Company” in Rule 12b-2 of the Exchange Act).Large accelerated filer [] Accelerated filer [ü] Non-accelerated filer [] Small Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ü] As of May 5, 2011, there were 24,828,101shares of the registrant’s common stock, $.01 par value, outstanding. INSMED INCORPORATED INDEX PART I.FINANCIAL INFORMATION ITEM 1 Financial Statements (unaudited) Consolidated Balance Sheets at March 31, 2011 and December 31, 2010 Consolidated Statements of Operations for the three month periods ended March 31, 2011 andMarch 31, 2010 Consolidated Statements of Cash Flows for the three month periods ended March 31, 2011 andMarch 31, 2010 Notes to Consolidated Financial Statements ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations ITEM 3 Quantitative and Qualitative Disclosures about Market Risk ITEM 4 Controls and Procedures PART II.OTHER INFORMATION ITEM 1 Legal Proceedings ITEM 1A Risk Factors ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds ITEM 3 Defaults Upon Senior Securities ITEM 4 (Removed and Reserved) ITEM 5 Other Information ITEM 6 Exhibits SIGNATURE CERTIFICATIONS In this Form 10-Q, we use the words the “Company,” “Insmed,” “Insmed Incorporated,” “we,” “us” and “our” to refer to Insmed Incorporated, a Virginia corporation. PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INSMED INCORPORATED Consolidated Balance Sheets (Unaudited) (in thousands, except share and per share data) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Prepaid expenses Total current assets Certificate of deposit In-process research and development Goodwill Fixed assets, net Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred rent Capital lease obligations, current 72 81 Deferred revenue Total current liabilities Restricted stock units compensation liability - Capital lease obligations, long-term 71 83 Total liabilities Stockholders' equity: Common stock; $.01 par value; authorized shares 500,000,000; issued and outstanding shares, 24,828,101 in 2011 and 15,653,734 in 2010 Preferred stock; $.01 par value; authorized shares 200,000,000; issued and outstanding shares, zero in 2011 and 9,174,589 in 2010 - Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income: Unrealized gain on investments Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements INSMED INCORPORATED Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three Months Ended March 31, License fees $ $ 2 Other expanded access program income, net Total revenues Operating expenses: Research and development Selling, general and administrative Total operating expenses Operating loss ) ) Investment income Interest expense (4 ) ) Income (loss) before taxes ) Income tax expense 2 - Net (loss) income ) Less: accretion of beneficial conversion feature ) - Net (loss) income attributable to common stockholders $ ) $ Basic and diluted net (loss) income attributable to common stockholders per common share $ ) $ Weighted average basic common shares outstanding Weighted average diluted common shares outstanding See accompanying notes to unaudited consolidated financial statements INSMED INCORPORATED Consolidated Statements of Cash Flows (Unaudited) (in thousands) Three Months Ended March 31, Operating activities Net (loss) income $ ) $ Adjustments to reconcile net (loss) incometo net cash (used in) provided by operating activities: Depreciation and amortization 75 25 Stock based compensation expense 65 Changes in operating assets and liabilities: Accounts receivable 56 Prepaid expenses 77 Accounts payable Accrued expenses ) ) Deferred revenue ) 79 Interest payable - (1
